Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 16 January 1822
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                        
                        
                            Monticello
                            Jany 16. 22.
                        
                    I confess, my dearest Ellen, you have reason to think I have too long neglected the acknolegement of your letter of Dec. 12. which was 10 days on it’s passage. but negligence has not been the cause of this tardy answer. I have waited in daily expectation of remitting you at the same time the money for the busts of the President and of mr Madison, which I will gladly take. the fact is that from a short time after you left this in Nov. to this day the cold has been such as to have kept our river constantly blocked up with ice. I have at this time a load of flour, sent off 3. weeks ago, and still ice bound in the river, and until I can replenish the hands of Colo Peyton, I have no right to draw on him even for small sums. the money however shall be remitted as soon as the river permits; and in the meantime I suppose there is no danger of losing the purchase.I am glad to learn from your mother that you are pleased with your visit to Washington. in the single case of disrespect shewn you, if it were really intended, it was of a littleness of character which acts only in the rebound: if not intended, it should have been explained. perhaps it has been, in either case it imposes double caution against all expressions personal or national which might be misconstrued into a feeling derogatory of self-respect. I trust I have still some old friends there who, by their attentions to you will prove that the friendships of those who love us as well as the enmities of those who hate, can descend from the fathers to the children of the 3rd and 4th generation. the conversations in French of the societies you frequent, will I hope encourage you in endeavors to speak it also. no end can be attained without a beginning.Were I to attempt, from our Eddystone to give you news at this season of it’s insulation by winter weather and winter roads, I could only say that the Mountain stands where it did, with the house still on the top of it, and all it’s appendages where you left them. there have been some marriages Etc. but your mother & Mary know more of them than I do. we have had very steadily the usual cold of this month, and even more than is usual. on the 5th our severest morning the thermometer was at 7° above zero. what was it with you?I do not know that I have a right to ask a continuation of your letters; because I cannot promise a return of letter for letter. you know how cruelly I am burthened in that way. I had the curiosity, a few days ago, to count the letters I recieve in a year, taking one at random, it happened to be that of 1819. the number recieved was 1267; nearly, all requiring answers and a great part elaborate answers, and of much research. could I, be relieved from this  oppression life would still have some comforts, some amusements for me; but the eternal drudgery of letter writing,—the revolting sight of the mail packet every posting, & the heart-sinking reflection that all that is to be answered, embitters existence, itself to me. if you do not think the sacrifice too unequal, nothing would be so grateful to me, as the reciept of your letters.present my friendly and respectful compliments  to your good aunt, and recieve into your own bosom the glow of my warmest affections.
                        Th: Jefferson
                    